DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-19 were previously pending and subject to a non-final rejection dated August 12, 2022. In Response, submitted on November 11, 2022, claims 1, 3-8, 10-19 were amended. Therefore, claims 1-19 are currently pending and subject to the final rejection. 

Response to Suggestions
Examiner acknowledges amendments in response to the suggestions provided in the Office Action.

Response to Objections
Examiner acknowledges the specification amendments made in response to the Office Action. No additional elements were added with these amendments and the objections are withdrawn.

Response to Arguments
Applicant’s remarks on Page 16 of the Response regarding the previous interpretation of the claims under 35 U.S.C. 112(f), have been fully considered and are found to be persuasive in view of the amended claims.

Applicant’s remarks on Pages 16-17 of the Response, regarding the previous rejection of the claims under 35 U.S.C. 101, have been fully considered and are not found persuasive.

On Pages 16-17 of the Response, Applicant states “For example, amended claim 1 specifies that the method for reservation of a conference is performed by a particular intelligent session robot. And in order to determine a conference time, the intelligent session robot utilizes a dialog understanding technology involving technologies for natural language processing to obtain results (e.g., information such as an intent detected from a conference reservation request and slots extracted from the conference reservation request) of each round of dialog understanding, and employs multi-round dialog management and integrates the detected intent and the extracted slots to maintain a dialog state of the multiround dialog and to decide what type of procedure should be performed in a current round of dialog and how the intelligent session robot should respond. … Thus, the time and resources used by a system to reserve a conference time can be reduced, and the system's efficiency in determining an appropriate conference time before the start of the conference can be improved.”


Examiner notes the recitation of additional elements of an intelligent session robot, a dialog understanding technology, and technologies for natural language processing do not take the limitations out of the grouping of an abstract idea. Rather, as will be discussed further below in the detailed rejection, the intelligent session robot, and the dialog understanding technology are merely invoked as a tool to perform the abstract idea or is no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)), and technologies for natural language processing do no more than generally link the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).

Similar to the claims in Trading Tech, it appears Applicant is arguing an improvement to the business process of “determining a conference time” by improving “the system's efficiency in determining an appropriate conference time before the start of the conference”; but does not argue any technical improvements (e.g., intelligent session robot utilizing a dialog understanding technology involving technologies for natural language processing). See MPEP 2106.05(a)(Il) (For example, in Trading Technologies Int’ v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.)

On pages 17-18 the Applicant states “the additional elements of the amended claims are not disclosed by the prior art... nor are they routine or conventional features in the relevant field of art, and thus, constitute inventive concepts. Thus, even if the amended claims are still deemed to be directed to a judicial exception... the amended claims includes 'significantly more' than the abstract idea....and,  therefore, the amended claims are patent eligible.”

Examiner respectfully disagrees and notes MPEP 2106.05(I) “Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112  inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101  inventive concept is thus distinct from demonstrating § 102  novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Specifically, lack of novelty under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103  of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. The distinction between eligibility (under 35 U.S.C. 101 ) and patentability over the art (under 35 U.S.C. 102  and/or 103 ) is further discussed in MPEP § 2106.05(d).” (emphasis added).

Applicant’s remarks on Pages 18-21 of the Response, regarding the previous rejection of the claims under 35 U.S.C. 103, have been fully considered but are not found persuasive.
Examiner notes the amended limitations including “an intelligent session robot” that employs “multi-round dialog management” and “integrates the detected intent and the extracted slots (obtained by utilizing a dialog understanding technology involving technologies for natural language processing) to “maintain a dialog state of the multi-round dialog and to decide what type of procedure should be performed in a current round of dialog and how the intelligent session robot should respond.”
The Examiner respectfully disagrees that this these amended features distinguish the claimed invention from the teachings of Bhattacharya and Meushar. As will be discussed in more detail below in the detailed rejection, Bhattacharya teaches these limitations where an artificial intelligence assistant performs the same functions as the intelligent session robot of the amended claims, in [0004], [0016], [0026], [0031], [0051], and [0053] of Bhattacharya.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 15, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1

Claims 1-9 are directed to a method (i.e., a system); claims 10-18 are directed to a device (i.e., a machine); claim 19 is directed to a non-statutory computer-readable storage medium (i.e., a machine). Therefore, claims 1-19 all fall within the one of the four statutory categories of invention.

Step 2A, Prong One

Independent claims 1, 10 and 19 substantially recite receiving a conference reservation request that is initiated by a conference organizer to reserve a time for a conference, the conference reservation request being one or more of a text input or a speech input from the conference organizer; parsing the conference reservation request to obtain predefined elements of the conference, the predefined elements including a list of participants of the conference, employing a rule-based method to detect an intent expressed by the conference reservation request and employing a rule-based method to extract slots contained in the conference reservation request, the slots including at least one participant of the conference; determining, based on a schedule of each of the participants, a period of time during which all the participants are available as a conference time; generating a conference invitation message, the conference invitation message specifying the conference time; and sending the conference invitation message to the participants, employing multi-round dialog management and integrates the detected intent and the extracted slots to maintain a dialog state of the multi-round dialog and to decide what type of procedure should be performed in a current round of dialog and response.

The limitations stated above are processes/functions that under broadest reasonable interpretation a certain method of organizing human activity (commercial or legal interaction or managing personal behavior or relationships or interactions between people) of processing a conference reservation request. Therefore, the claim recites an abstract idea.

Step 2A, Prong Two

The judicial exception is not integrated into a practical application. Claims 1, 10 and 19 as a whole amount to: (i) merely invoking generic components as a tool to perform the abstract idea or “apply it” (or an equivalent), and (ii) generally links the use of a judicial exception to a particular technological environment or field of use. The claim recites the additional elements of: (i) a computer-implemented method (Claim 1), (ii) An electronic device (Claim 10 & 19), (iii) a non-transitory computer-readable storage medium storing a program, the program comprising instructions (Claim 10 & 19), (iv) processor configured to execute the instructions (Claim 10 & 19), (v) an intelligent session robot, (vi) a dialog understanding technology, (vii) technologies for natural language processing, and (vii) a machine learning method.

The additional elements of (i) a computer-implemented method (Claim 1), (ii) An electronic device (Claim 10 & 19), (iii) a non-transitory computer-readable storage medium storing a program, the program comprising instructions (Claim 10 & 19), (iv) a processor configured to execute the instructions (Claim 10 & 19), (v) an intelligent session robot, and (vi) a dialog understanding technology are recited at a high level of generality (see [0017] of the Applicants PG Publication discussing the computer-implemented method and intelligent session robot, [0084] discussing the electronic device, [0090] discussing the non-transitory computer-readable storage medium storing a program, the program comprising instructions, [0089] discussing the processor configured to execute the instructions, and [0017] a dialog understanding technology) such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)).


The additional elements of (vii) technologies for natural language processing, and (vii) a machine learning method are recited at a high level of generality (See [0017] of the Applicant’s PG Publication discussing the technologies for natural language processing, and [0030] discussing the machine learning method) such that when viewed as whole/ordered combination, do no more than generally link the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).

Accordingly, these additional elements, when viewed as a whole/ordered combination [See Figures 2, 5, and 6 showing all the additional elements (i) a computer-implemented method (Claim 1), (ii) An electronic device (Claim 10 & 19), (iii) a non-transitory computer-readable storage medium storing a program, the program comprising instructions (Claim 10 & 19), (iv) a processor configured to execute the instructions (Claim 10 & 19), (v) an intelligent session robot (contained in apparatus 500), (vi) a dialog understanding technology (contained in module 502), (vii) technologies for natural language processing (contained in module 500), and (vii) a machine learning method (contained in module 503) in combination], do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.


Step 2B

As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: (i) “apply it” (or an equivalent), and (ii) generally link the use of a judicial exception to a particular technological environment or field of use, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (i) merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f)); and (ii) generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claims 1, 10 and 19 are ineligible.

Dependent Claims 2-8, and 11-17 merely narrow the previously recited abstract idea limitations. For reasons described above with respect to claims 1 and 7 these judicial exceptions are not meaningfully integrated into a practical application or significantly more than the abstract idea. Thus, claims 2-8 and 11-17 are also ineligible.

Step 2A, Prong Two

Dependent Claims 9 and 18 further narrow the previously recited abstract idea limitations. Claims 9 and 18 also recites the additional elements of (i) a shared online space and (ii) an online space that is not shared, which is recited at a high-level of generality (See [0053] of the Applicants PG Publication disclosing (i) a shared online space and (ii) an online space that is not shared) such that when viewed as whole/ordered combination, the additional elements do no more merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f)).

Accordingly, the additional elements, when viewed individually and as a whole/ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claims are directed to an abstract idea.

Step 2B

As discussed above with respect to Step 2A Prong Two, the additional element amounts to no more than: “apply it” (or an equivalent), and is not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (i) merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.

Therefore, the additional elements of (i) a shared online space and (ii) an online space that is not shared do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claims 9 and 18 are ineligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-10, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya (US 20200293999) in view of Meushar (US 10510050).

Claim 1:
Bhattacharya teaches:

A computer-implemented method, the method being performed by an intelligent session robot and comprising:
(Bhattacharya – [0016] – “Examples of the disclosure provide systems, methods, and devices for prioritizing calendar events with artificial intelligence (intelligent session robot). According to examples, users may utilize an electronic calendar service to schedule and keep track of their events/meetings. When users of the electronic calendar service schedule new events they may utilize a digital calendar assistant associated with the service that uses a natural language processing engine. The digital calendar assistant (intelligent session robot) may use the natural language processing engine to identify event/meeting intents associated with the scheduling of new events and automate the scheduling process.”)
receiving a conference reservation request that is initiated by a conference organizer to reserve a time for a conference
(Bhattacharya – [0004] – “Users may utilize an electronic calendar service to schedule new events. The users may provide the electronic calendar service with natural language booking requests that provide temporal windows of potential meeting slots (times for a conference)” [0031] – A meeting organizer has drafted and sent email 306 to [DIGITAL ASSISTANT]. The digital assistant is listed in the "To" field of email 306, the "Subject" field is "Re: [Project A]'' and the body states: " [Digital Assistant], please schedule a one-hour meeting at 11 am on Monday, Wednesday or Friday next week (times for a conference) with [ attendee A], [ attendee Bl, and [ attendee C]." In this example, the meeting organizer may be one of attendees A, B, or C”)
the conference reservation request being one or more of a text input or a speech input from the conference organizer;
(Bhattacharya – [0004] – “Users may utilize an electronic calendar service to schedule new events. The users may provide the electronic calendar service with natural language booking requests that provide temporal windows of potential meeting slots” [0031] – A meeting organizer has drafted and sent email 306 to [DIGITAL ASSISTANT]. The digital assistant is listed in the "To" field of email 306, the "Subject" field is "Re: [Project A]'' and the body states: " [Digital Assistant], please schedule a one-hour meeting at 11 am on Monday, Wednesday or Friday next week with [ attendee A], [ attendee Bl, and [ attendee C]." In this example, the meeting organizer may be one of attendees A, B, or C” [FIG 3] – displaying a text input request.)
parsing, by utilizing a dialog understanding technology involving technologies for natural language processing, the conference reservation request to obtain predefined elements of the conference, 
(Bhattacharya – [0004] – “The users may provide the electronic calendar service with natural language booking requests that provide temporal windows of potential meeting slots”  [0016] – “The digital calendar assistant may use the natural language processing engine to identify event/meeting intents associated with the scheduling of new events and automate the scheduling process.” ” [0031] – A meeting organizer has drafted and sent email 306 to [DIGITAL ASSISTANT]. The digital assistant is listed in the "To" field of email 306, the "Subject" field is "Re: [Project A]'' and the body states: " [Digital Assistant], please schedule a one-hour meeting at 11 am on Monday, Wednesday or Friday next week with [ attendee A], [ attendee Bl, and [ attendee C] (predefined conference elements)." In this example, the meeting organizer may be one of attendees A, B, or C”)
the predefined elements including a list of participants of the conference,
(Bhattacharya - [0031] – A meeting organizer has drafted and sent email 306 to [DIGITAL ASSISTANT]. The digital assistant is listed in the "To" field of email 306, the "Subject" field is "Re: [Project A]'' and the body states: " [Digital Assistant], please schedule a one-hour meeting at 11 am on Monday, Wednesday or Friday next week with [ attendee A], [ attendee Bl, and [ attendee C] (predefined conference elements)." In this example, the meeting organizer may be one of attendees A, B, or C”)
wherein the natural language processing includes a machine learning or rule-based method employed to detect an intent expressed by the conference reservation request and
(Bhattacharya – [0053] – “Event analysis engine 811 may also apply one or more language processing models (wherein the natural language processing includes machine learning methods) to new event requests and determine one or more event/meeting intents associated with those requests. Feature extraction engine 813 may extract features associated with new events and/or potential attendees of those events.”)
a machine learning or rule-based method employed to extract slots contained in the conference reservation request, the slots including at least one participant of the conference;
(Bhattacharya – [0004] and [0053] – “Event analysis engine 811 may analyze new events when they are received by the electronic calendar service….[and] apply one or more language processing models to new event requests (i.e., machine learning ….in the conference reservation request).   Feature extraction engine 813 may extract features associated with new events (i.e., extract) “a statistical machine learning model, such as a feature selection model, may be applied to a plurality of factors associated with each of the events. Those factors may include event parameters (e.g., duration of event, time and day of event, location of event, etc.) (i.e., extract slots).”)
wherein the intelligent session robot employs multi-round dialog management and
(Bhattacharya – [0016] – “users may utilize an electronic calendar service to schedule and keep track of their events/meetings. When users of the electronic calendar service schedule new events they may utilize a digital calendar assistant (intelligent session robot) associated with the service that uses a natural language processing engine. The digital calendar assistant may use the natural language processing engine to identify event/meeting intents associated with the scheduling of new events and automate the scheduling process.” [0026] – “In this example, the electronic calendar service has generated an event priority score for first conflicting event 100, second conflicting event 112, and the new event proposed via electronic message 106. … the potential attendee (in this example the meeting organizer)… the electronic calendar service provides the potential attendee with an option to replace conflicting event 112 with the new event associated with electronic message 106. This is illustrated by electronic message 124 … The meeting organizer may then either reply in the affirmative, … Alternatively, the meeting organizer may reply in the negative, which would result in the electronic calendar service (intelligent session robot) sending another message to the meeting organizer (multi round dialog).”
integrates the detected intent and the extracted slots to maintain a dialog state of the multi-round dialog and
(Bhattacharya – [0051] – “Data/information generated or captured by the mobile computing device 700 and stored via the system 702 may be stored (maintaining information including dialog state) locally on the mobile computing device 700, as described above, or the data may be stored on any number of storage media that may be accessed by the device via the radio interface layer 772 or via a wired connection between tile mobile computing device 700 and a separate computing device associated with the mobile computing device 700, for example, a server computer in a distributed computing network, such as the Internet.” [0053] – “As stated above, a number of program modules and data files may be stored in the system memory 804. While executing on the processing unit 802, the program modules 806 (e.g., event scheduling application 820) may perform processes including, but not limited to, the aspects, as described herein. According to examples, event analysis engine 811 may analyze new events when they are received by the electronic calendar service and determine whether one or more other events conflict with the new events. Event analysis engine 811 may also apply one or more language processing models to new event requests and determine one or more event/meeting intents associated with those requests. Feature extraction engine 813 may extract features associated with new events and/or potential attendees of those events.”
to decide what type of procedure should be performed in a current round of dialog and how the intelligent session robot should respond.
(Bhattacharya – [0026] – “This is illustrated by electronic message 124 displayed on computing device 122 in event conflict resolution sub-environment 120. Specifically, electronic message 124, from [DIGITAL ASSISTANT] to the potential attendee (the organizer) states: "You have lunch meetings scheduled already on those days. Your Friday lunch meeting appears to be less important. Can I move it to next week?" The meeting organizer may then either reply in the affirmative, which would result in the new event replacing second conflicting event 112, and the providing of positive feedback to the machine learning model that was utilized to generate the event priority scores for the three events at issue. Alternatively, the meeting organizer may reply in the negative, which would result in the electronic calendar service sending another message to the meeting organizer to ask whether one or more alternative events (e.g., first conflicting event 110) can be replaced by the new event. In that scenario, the machine learning model may receive the negative user feedback (multi-round dialog management used to decide procedure and intelligent session robot response), modify one or more features of the model, and in some examples, generate new event priority scores for one or more calendar events on the organizer's electronic calendar. [0053] – “Conflict resolution engine 817 may perform one or more operations associated with ranking new and existing events and prioritizing those events based on the rankings.”)

Bhattacharya  does not explicitly teach, however Meushar, in the same field of endeavor teaches:

determining, based on a schedule of each of the participants, a period of time during which all the participants are available as a conference time; 
(Meushar – [Col. 2, Ln. 27-43] –  In one aspect, the present invention relates to a method for providing dynamic scheduling services without sharing calendars content, comprising the steps of: a) retrieving real time availability data and terms applied to calendar's time cubes for an invitation to an event with one or more invited users, wherein said terms include at least location information and a level of importance; b) simultaneously synchronizing between calendars of said one or more invited users in a meeting and event coordinating server, in order to find at least one combination of common available matching time cubes (matching options) while considering said terms including arrival time calculations, wherein the state of said common available matching time cubes are defined as either “free”, or as a sequence of “occupied”/“pending” states having a lower level of importance than the event currently created; c) setting the state of the matched time cubes as occupied at the calendar of each invited user;”)
generating a conference invitation message, the conference invitation message specifying the conference time; and
(Meushar – [Abstract] – “Providing dynamic scheduling services without sharing calendar content, involving retrieving real time availability data and terms applied to calendar time cubes for an invitation to an event with one or more invited users,” [Col. 17, Ln. 20-21] – “The system of the present invention allows users to received/send an invitation with all meeting/event's data” [Col. 14, Ln. 64-66 – “FIG. 7A shows an example of the invitation creation screen where the user may select the preferred background, fonts, etc.” [FIG 7A] – displaying a conference invitation message.)
sending the conference invitation message to the participants.
(Meushar - [Col. 3, Ln. 24-26] – “allowing a user to send data representing an invitation to an event/request for a meeting to one or more contacts for approval” [Col. 6, Ln. 1-3] – “According to an embodiment of the invention, the method further comprises allowing a user to send designed invitations to selected events” [Col. 14, Ln. 47-49] – “According to an embodiment of the invention, through the dedicated application a user could choose to send designed invitations.” )

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Artificial Intelligence for Calendar Event Conflict Resolution of Bhattacharya with the meeting and event coordinating system and method of Meushar in order to provide dynamic scheduling services by synchronizing calendars in a confidential and anonymous manner without the need of sharing calendars content with other users” (Meushar – Col. 1, Ln. 17-20)

Claim 3: 
Bhattacharya in combination with the references taught in Claim 1 teach those respective limitations. Bhattacharya also teaches:

wherein the predefined elements of the conference further include 
(Bhattacharya – [0004] – “According to examples, a statistical machine learning model, such as a feature selection model, may be applied to a plurality of factors associated with each of the events. Those factors may include event parameters (e.g., duration of event, time and day of event, location of event, etc.). Those factors may also include one or more attributes of potential attendees of the events “)
a first suggested conference time that the conference organizer suggests, and
(Bhattacharya – [Abstract] – “A request to schedule a new calendar event for a specified period may be received.”  [0004] – The users may provide the electronic calendar service with natural language booking requests that provide temporal windows of potential meeting slots. … the organizer and the invitees, may already have one or more conflicting events scheduled during the identified time windows.” [0038] “At operation 502 a request to schedule a new calendar event for a specified time period is received.” [FIG. 3] a first suggested conference time by the conference organizer.)
wherein the method comprises: initiating, in response to failing to obtain the first suggested conference time by parsing the conference reservation request, a first dialog session with the conference organizer to inquire the conference organizer for the suggested conference time.
(Bhattacharya – [0016] when one or more potential invitees of an event have conflicting events already on their calendars, the service would typically have had to either pick a time that falls outside of the identified meeting intent or move one of the conflicting meetings to a different time from which it was already scheduled [0026] – “In this example, the electronic calendar service has
generated an event priority score for first conflicting event
100, second conflicting event 112, and the new event proposed
via electronic message 106. … the potential attendee (in this example the
meeting organizer)… the electronic calendar service provides the potential attendee with an option to replace conflicting event 112 with the new event associated with electronic message 106. This is illustrated by electronic message 124 … The meeting organizer may then either reply in the affirmative, … Alternatively, the meeting organizer may reply in the negative, which would result in the electronic calendar service sending another message to the meeting organizer… Although in this example, the electronic calendar service only presents the user with the conflict the opportunity to replace the timeslot with the lowest ranked event, in other examples the service may present the user with multiple options, including timeslots that do not have any events currently booked in them, but that fall outside of a desired meeting intent” [0053] – “Event analysis engine 811 may also apply one or more language processing models to new event requests and determine one or more event/meeting intents associated with those requests. Feature extraction engine 813 may extract features associated with new events and/or potential attendees of those events.” [FIG. 1] showing initiation of a dialog session with the conference organizer for suggested conference times.)

Examiner Note: The email conversation thread corresponds to the dialog session that is prompted due to conflicting events on a participant’s calendar

Claim 4:
Bhattacharya in combination with the references taught in Claim 3 teach those respective limitations. Bhattacharya further teaches the following limitations:

determining the matched time as the conference time in response to obtaining a confirmation of the matched time from the participants by parsing the first dialog session with the participants.
(Bhattacharya – [0004] – “The users may provide the electronic calendar service with natural language booking requests that provide temporal windows of potential meeting slots“ [0026] – “In this example, the electronic calendar service has generated an event priority score for first conflicting event 100, second conflicting event 112, and the new event proposed via electronic message 106. … the potential attendee (in this example the meeting organizer)… the electronic calendar service provides the potential attendee with an option to replace conflicting event 112 with the new event associated with electronic message 106. This is illustrated by electronic message 124 … The meeting organizer may then either reply in the affirmative, which would result in the new event replacing second conflicting event 112 … Alternatively, the meeting organizer may reply in the negative, which would result in the electronic calendar service sending another message to the meeting organizer… Although in this example, the electronic calendar service only presents the user with the conflict the opportunity to replace the timeslot with the lowest ranked event, in other examples the service may present the user with multiple options, including timeslots that do not have any events currently booked in them, but that fall outside of a desired meeting intent” [0028] – “As illustrated by calendar event confirmation 206 displayed on computing device 204 in new meeting subenvironment 202, a meeting with three attendees has been scheduled.” [FIG 2] Shown below. [0053] – “Event analysis engine 811 may also apply one or more language processing models to new event requests and determine one or more event/meeting intents associated with those requests. Feature extraction engine 813 may extract features associated with new events and/or potential attendees of those events.” [Claim 13] – “wherein the one or more processors are further responsive to the computer-readable instructions contained in the program code and operative to: receive feedback from the invitee of the meeting”)

Bhattacharya does not explicitly teach, however Meushar, in the same field of endeavor, teaches:

querying, in response to having obtained the first suggested conference time by one or more of parsing the conference reservation request or parsing the first dialog session with the conference organizer, the schedule of each of the participants for a nearest first future period of time during which all the participants are available;
(Meushar – [Col. 5, Ln. 23-39] – “According to an embodiment of the invention, the method further comprises applying with one or more optional meeting time for the event, wherein the availability state of the optional time sequences will be displayed on the calendar of each user such that the optional time cubes will be marked on the calendar (the state of the optional time cube can be either free, pending or occupied with low level of importance) and will allow the user to choose one of the offered matching options, wherein in case there are two or more event that are scheduled at the same time period, the system will alert the user, and either by the user approval or automatically the system will reschedule the less important event. The method may further provide an "earliest choice" button for allowing the user to easily select the earliest time sequence that matches all the information, terms and limitations of the event and its attendees” [Col. 10, Ln. 25-27] – “Finally the service superimposes all participants' found timeslots to find the earliest available one which is common to all.” [Col. 11, Ln. 16-22] – “Then at this secured "private room", running and searching all schedules simultaneously ( considering time zone differences, if relevant) to find the first or other options of available and common time cubes (or sequence or other combinations of common "free" time cubes) between all attendees and considering all terms given by attendees and the invitation/event data” [Claim 15] – “wherein the server is adapted to: retrieve real time availability data and terms applied to calendar's time cubes for an invitation to a new event with one or more invited users, wherein said terms include at least data relative to location information and a level of importance; simultaneously synchronize between calendars of said one or more invited users in a meeting and event coordinating server, where, to simultaneously synchronize, the server is adapted to: search for an available timeslot in a same week that has an available duration as defined in a new event; calculate, for each timeslot, if there is enough estimated time of arrival (ETA) before and after each scheduled event; and superimpose all user's found timeslots to find an earliest available one which is common to all;” [Col. 9, Ln. 23-25] – “a text analysis module for parsing textual data related to event invitations (e.g., within email messages or instant messaging)”)
initiating, in response to the nearest first future period of time matching the first suggested conference time, a first dialog session with the participants to request the participants to confirm a matched time; and
(Meushar – [Col. 5, Ln. 36-39] – “The method may further provide an "earliest choice" button for allowing the user to easily select the earliest time sequence that matches all the information, terms and limitations of the event and its attendees” [Col. 5, Ln. 50-52] – “The user will be able to choose one of the offered optional meeting time or press the "earliest choice" button to set the earliest option as the event's time.” [Col. 14, Ln. 55-62] – “the invitation includes a textured/designed background ( e.g., an image file type such as JPG, GIF or any other suitable image/video file type), text, schedule and operation button(s) for the invited user such as "accept"/"deny" and the option to view the event's time sequence on the user's schedule before accepting or denying the invitation. Once the invited user accepts the invitation, the system will set the invitation and the scheduling to the user's calendar“ [Col. 8, Ln. 63-Col. 9, Ln. 4] – “one exemplary system for implementing the invention includes a meeting coordinator server 1 and plurality of terminal units capable of communicating with meeting coordinator server 1. The terminal units can be any computer based device such as smartphones 2, a Personal Computer (PC) and the like. The communicating with server 1 can be done via a dedicated application or via a dedicated website ( or web interface) or through email,” [FIG. 7B] showing a confirmation request of matched time)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Artificial Intelligence for Calendar Event Conflict Resolution of Bhattacharya with the meeting and event coordinating system and method of Meushar in order to provide dynamic scheduling services by synchronizing calendars in a confidential and anonymous manner without the need of sharing calendars content with other users” (Meushar – Col. 1, Ln. 17-20)

Claim 5:
Bhattacharya teaches:

in response to the nearest first future period of time failing to match the first suggested conference time, 
(Bhattacharya – [0004] – “For example, when the electronic calendar service receives new event requests, one or more of the potential attendees, including the organizer and the invitees, may already have one or more conflicting events scheduled during the identified time windows.” [0017] – “In some examples, when a new event conflicts with one or more previously scheduled/existing events on a user's calendar, the electronic calendar service may identify one, two, three or more times for scheduling the new event and present those times to the user. “ [0026] – “In this example, the electronic calendar service has generated an event priority score for first conflicting event 100, second conflicting event 112, and the new event proposed via electronic message 106. … the potential attendee (in this example the meeting organizer)… the electronic calendar service provides the potential attendee with an option to replace conflicting event 112 with the new event associated with electronic message 106. This is illustrated by electronic message 124 … The meeting organizer may then either reply in the affirmative, which would result in the new event replacing second conflicting event 112 … Alternatively, the meeting organizer may reply in the negative, which would result in the electronic calendar service sending another message to the meeting organizer… Although in this example, the electronic calendar service only presents the user with the conflict the opportunity to replace the timeslot with the lowest ranked event, in other examples the service may present the user with multiple options, including timeslots that do not have any events currently booked in them, but that fall outside of a desired meeting intent”)
initiating a second dialog session with the conference organizer to request the conference organizer to confirm the second future period of time;
(Bhattacharya – [Claim 12] “wherein the one or more processors are further responsive to the computer-executable instructions contained in the program code and operative to: receive feedback from the organizer of the meeting” [0026] – “the electronic calendar service provides the potential attendee with an option to replace conflicting event 112 with the new event associated with electronic message 106. This is illustrated by electronic message 124 … The meeting organizer may then either reply in the affirmative, … Alternatively, the meeting organizer may reply in the negative,… Although in this example, the electronic calendar service only presents the user with the conflict the opportunity to replace the timeslot with the lowest ranked event, in other examples the service may present the user with multiple options, including timeslots that do not have any events currently booked in them, but that fall outside of a desired meeting intent”)
initiating, in response to obtaining a confirmation of the second future period of time from the conference organizer by parsing the second dialog session with the conference organizer, a second dialog session with the participants to request the participants to confirm the second future period of time;
(Bhattacharya – [0004] “The machine learning model may utilize a feedback loop” [Claim 12] “wherein the one or more processors are further responsive to the computer-executable instructions contained in the program code and operative to: receive feedback from the organizer of the meeting” [Claim 13] “wherein the one or more processors are further responsive to the computer-readable instructions contained in the program code and operative to: receive feedback from the invitee of the meeting.” [0026] – “In this example, the electronic calendar service has generated an event priority score for first conflicting event 100, second conflicting event 112, and the new event proposed via electronic message 106. … the potential attendee (in this example the meeting organizer)… the electronic calendar service provides the potential attendee with an option to replace conflicting event 112 with the new event associated with electronic message 106. This is illustrated by electronic message 124 … The meeting organizer may then either reply in the affirmative, which would result in the new event replacing second conflicting event 112 … Alternatively, the meeting organizer may reply in the negative, which would result in the electronic calendar service sending another message to the meeting organizer… Although in this example, the electronic calendar service only presents the user with the conflict the opportunity to replace the timeslot with the lowest ranked event, in other examples the service may present the user with multiple options, including timeslots that do not have any events currently booked in them, but that fall outside of a desired meeting intent” [0028] “As illustrated by calendar event confirmation 206 displayed on computing device 204 in new meeting subenvironment 202, a meeting with three attendees has been scheduled.” [FIG 2] showing confirmation message of future time period.)

Bhattacharya does not explicitly teach, however Meushar, in the same field of endeavor, teaches:

querying … the schedule of each of the participants for a second future period of time during which all the participants are available;
(Meushar – [Col. 11, Ln. 16-22] – “Then at this secured "private room", running and searching all schedules simultaneously ( considering time zone differences, if relevant) to find the first or other options of available and common time cubes (or sequence or other combinations of common "free" time cubes) between all attendees and considering all terms given by attendees and the invitation/event data)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Artificial Intelligence for Calendar Event Conflict Resolution of Bhattacharya with the meeting and event coordinating system and method of Meushar in order to provide dynamic scheduling services by synchronizing calendars in a confidential and anonymous manner without the need of sharing calendars content with other users” (Meushar – Col. 1, Ln. 17-20).

Claim 6:
Bhattacharya in combination with the references taught in Claim 3 teach those respective limitations. Bhattacharya teaches:

in response to failing to obtain the first suggested conference time by parsing the conference reservation request and by parsing the first dialog session with the conference organizer, 
(Bhattacharya – [0016] – “The digital calendar assistant may use the natural language processing engine to identify event/meeting intents associated with the scheduling of new events and automate the scheduling process.” [0026] – “in other examples the service may present the user with multiple options, including timeslots that do not have any events currently booked in them, but that fall outside of a desired meeting intent” [Claim 11] – “the one or more processors being responsive to computer-executable instructions contained in the program code and operative to: receive a request to schedule a new calendar event; identify a plurality of existing calendar events that conflict” [Claim 12] – wherein the one or more processors are further responsive to the computer-executable instructions contained in the program code and operative to: receive feedback from the organizer of the meeting)
initiating a third dialog session with the conference organizer to request the conference organizer to confirm the third future period of time;
(Bhattacharya – [0004] – “The machine learning model may utilize a feedback loop” [Claim 12] – “wherein the one or more processors are further responsive to the computer-executable instructions contained in the program code and operative to: receive feedback from the organizer of the meeting” [0017] – “In some examples, when a new event conflicts with one or more previously scheduled/existing events on a user's calendar, the electronic calendar service may identify one, two, three or more times for scheduling the new event and present those times to the user.” [0026] – “the electronic calendar service provides the potential attendee with an option to replace conflicting event 112 with the new event associated with electronic message 106. This is illustrated by electronic message 124 … The meeting organizer may then either reply in the affirmative, … Alternatively, the meeting organizer may reply in the negative, which would result in the electronic calendar service sending another message to the meeting organizer… Although in this example, the electronic calendar service only presents the user with the conflict the opportunity to replace the timeslot with the lowest ranked event, in other examples the service may present the user with multiple options, including timeslots that do not have any events currently booked in them, but that fall outside of a desired meeting intent”)
in response to obtaining a confirmation of the third future period of time from the conference organizer by parsing the third dialog session with the conference organizer, 
(Bhattacharya – [0026] – “In this example, the electronic calendar service has generated an event priority score for first conflicting event 100, second conflicting event 112, and the new event proposed via electronic message 106. … the potential attendee (in this example the meeting organizer)… the electronic calendar service provides the potential attendee with an option to replace conflicting event 112 with the new event associated with electronic message 106. This is illustrated by electronic message 124 … The meeting organizer may then either reply in the affirmative, which would result in the new event replacing second conflicting event 112 … Alternatively, the meeting organizer may reply in the negative, which would result in the electronic calendar service sending another message to the meeting organizer… Although in this example, the electronic calendar service only presents the user with the conflict the opportunity to replace the timeslot with the lowest ranked event, in other examples the service may present the user with multiple options, including timeslots that do not have any events currently booked in them, but that fall outside of a desired meeting intent” [0029] extract one or more features from calendar event confirmation 206 and/or one or more messages associated with calendar event confirmation 206 (e.g., messages from the organizer setting the meeting up, messages about the meeting amongst the attendees, etc.)  [0034] “Can I replace meeting B or meeting A with meeting D” and there are selectable options for the meeting organizer to select either meeting B or meeting A for replacement with the new event (meeting D). Thus, in this example, the calendar shown in FIG. 3 corresponds to the meeting organizer as the attendee of the meeting that has conflicts on each of Monday, Wednesday, and Friday. [Claim 12] “wherein the one or more processors are further responsive to the computer-executable instructions contained in the program code and operative to: receive feedback from the organizer of the meeting” [Claim 13] “wherein the one or more processors are further responsive to the computer-readable instructions contained in the program code and operative to: receive feedback from the invitee of the meeting.” [FIG 2] showing of confirmation message for future time period.)
determining the third future period of time as the conference time in response to obtaining a confirmation of the third future period of time from the participants by parsing the third dialog session with the participants.
(Bhattacharya – [0004] – “The users may provide the electronic calendar service with natural language booking requests that provide temporal windows of potential meeting slots“ [0053] – “Event analysis engine 811 may also apply one or more language processing models to new event requests and determine one or more event/meeting intents associated with those requests. Feature extraction engine 813 may extract features associated with new events and/or potential attendees of those events.” [Claim 13] – “wherein the one or more processors are further responsive to the computer-readable instructions contained in the program code and operative to: receive feedback from the invitee of the meeting” [0026] – “In this example, the electronic calendar service has generated an event priority score for first conflicting event 100, second conflicting event 112, and the new event proposed via electronic message 106. … the potential attendee (in this example the meeting organizer)… the electronic calendar service provides the potential attendee with an option to replace conflicting event 112 with the new event associated with electronic message 106. This is illustrated by electronic message 124 … The meeting organizer may then either reply in the affirmative, which would result in the new event replacing second conflicting event 112 … Alternatively, the meeting organizer may reply in the negative, which would result in the electronic calendar service sending another message to the meeting organizer… Although in this example, the electronic calendar service only presents the user with the conflict the opportunity to replace the timeslot with the lowest ranked event, in other examples the service may present the user with multiple options, including timeslots that do not have any events currently booked in them, but that fall outside of a desired meeting intent” [0028] – “As illustrated by calendar event confirmation 206 displayed on computing device 204 in new meeting subenvironment 202, a meeting with three attendees has been scheduled.” [FIG 2] confirmation message of future time period.)

Bhattacharya does not explicitly teach, however Meushar, in the same field of endeavor, teaches:

querying … the schedule of each of the participants for a third future period of time during which all the participants are available;
(Meushar – “[Col. 11, Ln. 16-22] – “Then at this secured "private room", running and searching all schedules simultaneously ( considering time zone differences, if relevant) to find the first or other options of available and common time cubes (or sequence or other combinations of common "free" time cubes) between all attendees and considering all terms given by attendees and the invitation/event data”
initiating … a third dialog session with the participants to request the participants to confirm the third future period of time; and
(Meushar – [Col. 11, Ln. 60-63] – “Setting the matching time cubes as occupied (as indicated by the time cubes within the dotted line 14 in FIG. 4), either automatically or after being approved by all the relevant attendees” [Col. 8, Ln. 63-Col. 9, Ln. 4] – “one exemplary system for implementing the invention includes a meeting coordinator server 1 and plurality of terminal units capable of communicating with meeting coordinator server 1. The terminal units can be any computer based device such as smartphones 2, a Personal Computer (PC) and the like. The communicating with server 1 can be done via a dedicated application or via a dedicated website ( or web interface) or through email,”)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Artificial Intelligence for Calendar Event Conflict Resolution of Bhattacharya with the meeting and event coordinating system and method of Meushar in order to provide dynamic scheduling services by synchronizing calendars in a confidential and anonymous manner without the need of sharing calendars content with other users” (Meushar – Col. 1, Ln. 17-20)

Claim 7:
Bhattacharya in combination with the references taught in Claim 4 teach those respective limitations. Bhattacharya teaches:

in response to at least one of: failing to obtain a confirmation from the participants by parsing the first dialog session with the participants, or obtaining a second suggested conference time that the participants suggest by parsing the first dialog session with the participants, performing operations including: 
(Bhattacharya – [0026] “In this example, the electronic calendar service has generated an event priority score for first conflicting event 100, second conflicting event 112, and the new event proposed via electronic message 106. …therefore the electronic calendar service provides the potential attendee with an option to replace conflicting event 112 with the new event associated with electronic message 106. … the potential attendee (in this example the meeting organizer)… the electronic calendar service provides the potential attendee with an option to replace conflicting event 112 with the new event associated with electronic message 106. This is illustrated by electronic message 124 … The meeting organizer may then either reply in the affirmative, which would result in the new event replacing second conflicting event 112 … Alternatively, the meeting organizer may reply in the negative, which would result in the electronic calendar service sending another message to the meeting organizer… Although in this example, the electronic calendar service only presents the user with the conflict the opportunity to replace the timeslot with the lowest ranked event, in other examples the service may present the user with multiple options, including timeslots that do not have any events currently booked in them, but that fall outside of a desired meeting intent)
requesting the participants to confirm the future period of time in a second dialog session with the participants;
(Bhattacharya – [0026] “therefore the electronic calendar service provides the potential attendee with an option to replace conflicting event 112 with the new event associated with electronic message 106. … Although in this example, the electronic calendar service only presents the user with the conflict the opportunity to replace the timeslot with the lowest ranked event, in other examples the service may present the user with multiple options, including timeslots that do not have any events currently booked in them, but that fall outside of a desired meeting intent [0004] – “For example, when the electronic calendar service receives new event requests, one or more of the potential attendees, including the organizer and the invitees, may already have one or more conflicting events scheduled during the identified time windows.” [0017] – “In some examples, when a new event conflicts with one or more previously scheduled/existing events on a user's calendar, the electronic calendar service may identify one, two, three or more times for scheduling the new event and present those times to the user. … for a first event to be automatically replaced with a second event on a user's calendar (or for the first event to be presented to the user and selected“ [0018] – “users are to be presented with selectable options when conflicting events are received prior to the rescheduling.” [Claim 13] – “wherein the plurality of existing calendar events that conflict with the time designated in the request are events on an invitee of the meeting's electronic calendar, and wherein the one or more processors are further responsive to the computer-readable instructions contained in the program code and operative to: receive feedback from the invitee of the meeting” [FIG 2] showing confirmation of future period of time.)
initiating, in response to obtaining a confirmation of the future period of time from the participants by parsing the second dialog session with the participants, a second dialog session with the conference organizer to request the conference organizer to confirm the future period of time; and
(Bhattacharya – [0004] – “The users may provide the electronic calendar service with natural language booking requests that provide temporal windows of potential meeting slots“ [0053] – “Event analysis engine 811 may also apply one or more language processing models to new event requests and determine one or more event/meeting intents associated with those requests. Feature extraction engine 813 may extract features associated with new events and/or potential attendees of those events” [Claim 12] “wherein the one or more processors are further responsive to the computer-executable instructions contained in the program code and operative to: receive feedback from the organizer of the meeting” [0026] – “the electronic calendar service provides the potential attendee with an option to replace conflicting event 112 with the new event associated with electronic message 106. This is illustrated by electronic message 124 … The meeting organizer may then either reply in the affirmative, … Alternatively, the meeting organizer may reply in the negative,… Although in this example, the electronic calendar service only presents the user with the conflict the opportunity to replace the timeslot with the lowest ranked event, in other examples the service may present the user with multiple options, including timeslots that do not have any events currently booked in them, but that fall outside of a desired meeting intent”)
determining the future period of time as the conferencing time in response to obtaining a confirmation of the future period of time from the conference organizer by parsing the second dialog session with the conference organizer.
(Bhattacharya – [0004] – “The users may provide the electronic calendar service with natural language booking requests that provide temporal windows of potential meeting slots“ [0053] – “Event analysis engine 811 may also apply one or more language processing models to new event requests and determine one or more event/meeting intents associated with those requests. Feature extraction engine 813 may extract features associated with new events and/or potential attendees of those events.” [Claim 13] – “wherein the one or more processors are further responsive to the computer-readable instructions contained in the program code and operative to: receive feedback from the invitee of the meeting” [0028] – “As illustrated by calendar event confirmation 206 displayed on computing device 204 in new meeting subenvironment 202, a meeting with three attendees has been scheduled.”)

Bhattacharya does not explicitly teach, however Meushar, in the same field of endeavor, teaches:

querying … the schedule of each of the participants for a future period of time during which all the participants are available, and
(Meushar – [Col. 11, Ln. 16-22] – “Then at this secured "private room", running and searching all schedules simultaneously ( considering time zone differences, if relevant) to find the first or other options of available and common time cubes (or sequence or other combinations of common "free" time cubes) between all attendees and considering all terms given by attendees and the invitation/event data”

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Artificial Intelligence for Calendar Event Conflict Resolution of Bhattacharya with the meeting and event coordinating system and method of Meushar in order to provide dynamic scheduling services by synchronizing calendars in a confidential and anonymous manner without the need of sharing calendars content with other users” (Meushar – Col. 1, Ln. 17-20)

Claim 8:
Bhattacharya in combination with the references taught in Claim 7 teach those respective limitations. Bhattacharya teaches:

in response to obtaining a plurality of second suggested conference times that the participants suggest by parsing the first dialog session with the participants 
(Bhattacharya – [0026] – “In this example, the electronic calendar service has
generated an event priority score for first conflicting event
100, second conflicting event 112, and the new event proposed
via electronic message 106. … the potential attendee (in this example the
meeting organizer)… the electronic calendar service provides the potential attendee with an option to replace conflicting event 112 with the new event associated with electronic message 106. This is illustrated by electronic message 124 … The meeting organizer may then either reply in the affirmative, … Alternatively, the meeting organizer may reply in the negative, which would result in the electronic calendar service sending another message to the meeting organizer… Although in this example, the electronic calendar service only presents the user with the conflict the opportunity to replace the timeslot with the lowest ranked event, in other examples the service may present the user with multiple options, including timeslots that do not have any events currently booked in them, but that fall outside of a desired meeting intent” 
requesting the participants to confirm the matched second suggested conference time in the second dialog session with the participants;
(Bhattacharya – [0026] – “In this example, the electronic calendar service has
generated an event priority score for first conflicting event
100, second conflicting event 112, and the new event proposed
via electronic message 106. … the potential attendee (in this example the
meeting organizer)… the electronic calendar service provides the potential attendee with an option to replace conflicting event 112 with the new event associated with electronic message 106. This is illustrated by electronic message 124 … The meeting organizer may then either reply in the affirmative, … Alternatively, the meeting organizer may reply in the negative, which would result in the electronic calendar service sending another message to the meeting organizer… Although in this example, the electronic calendar service only presents the user with the conflict the opportunity to replace the timeslot with the lowest ranked event, in other examples the service may present the user with multiple options, including timeslots that do not have any events currently booked in them, but that fall outside of a desired meeting intent” [0017] – “In some examples, when a new event conflicts with one or more previously scheduled/existing events on a user's calendar, the electronic calendar service may identify one, two, three or more times for scheduling the new event and present those times to the user. … for a first event to be automatically replaced with a second event on a user's calendar (or for the first event to be presented to the user and selected“ [0018] – “users are to be presented with selectable options when conflicting events are received prior to the rescheduling.” [FIG. 2] showing confirmation of the matched second suggested conference time.)
in response to obtaining a confirmation of the matched second suggested conference time from the participants by parsing the second dialog session with the participants
(Bhattacharya – [0004] – “Users may utilize an electronic calendar service to schedule new events. The users may provide the electronic calendar service with natural language booking requests that provide temporal windows of potential meeting slots” [Claim 12] – “wherein the one or more processors are further responsive to the computer-executable instructions contained in the program code and operative to: receive feedback from the organizer of the meeting” [0026] – “In this example, the electronic calendar service has generated an event priority score for first conflicting event 100, second conflicting event 112, and the new event proposed via electronic message 106. … the potential attendee (in this example the meeting organizer)… the electronic calendar service provides the potential attendee with an option to replace conflicting event 112 with the new event associated with electronic message 106. This is illustrated by electronic message 124 … The meeting organizer may then either reply in the affirmative, which would result in the new event replacing second conflicting event 112 … Alternatively, the meeting organizer may reply in the negative, which would result in the electronic calendar service sending another message to the meeting organizer… Although in this example, the electronic calendar service only presents the user with the conflict the opportunity to replace the timeslot with the lowest ranked event, in other examples the service may present the user with multiple options, including timeslots that do not have any events currently booked in them, but that fall outside of a desired meeting intent” [0028] – “As illustrated by calendar event confirmation 206 displayed on computing device 204 in new meeting subenvironment 202, a meeting with three attendees has been scheduled.” [FIG 2] showing confirmation of the matched second suggested conference time.)
the second dialog session with the conference organizer to request the conference organizer to confirm the matched second suggested conference time; and
(Bhattacharya - [0026] – “the electronic calendar service provides the potential attendee with an option to replace conflicting event 112 with the new event associated with electronic message 106. This is illustrated by electronic message 124 … The meeting organizer may then either reply in the affirmative, which would result in the new event replacing second conflicting event … Alternatively, the meeting organizer may reply in the negative,… Although in this example, the electronic calendar service only presents the user with the conflict the opportunity to replace the timeslot with the lowest ranked event, in other examples the service may present the user with multiple options, including timeslots that do not have any events currently booked in them, but that fall outside of a desired meeting intent” [0029] – “According to examples, the electronic calendar service may extract one or more features from calendar event confirmation 206 and/or one or more messages associated with calendar event confirmation 206 (e.g., messages from the organizer setting the meeting up, messages about the meeting amongst the attendees, etc.)”)
determining the second suggested conference time as the conference time in response to obtaining a confirmation of the matched second suggested conference time from the conference organizer by parsing the second dialog session with the conference organizer.
(Bhattacharya – [0004] – “The users may provide the electronic calendar service with natural language booking requests that provide temporal windows of potential meeting slots“ [0053] – “Event analysis engine 811 may also apply one or more language processing models to new event requests and determine one or more event/meeting intents associated with those requests. Feature extraction engine 813 may extract features associated with new events and/or potential attendees of those events.” [Claim 13] – “wherein the one or more processors are further responsive to the computer-readable instructions contained in the program code and operative to: receive feedback from the invitee of the meeting” [0026] – “the electronic calendar service provides the potential attendee with an option to replace conflicting event 112 with the new event associated with electronic message 106. This is illustrated by electronic message 124 … The meeting organizer may then either reply in the affirmative, which would result in the new event replacing second conflicting event … Alternatively, the meeting organizer may reply in the negative,… Although in this example, the electronic calendar service only presents the user with the conflict the opportunity to replace the timeslot with the lowest ranked event, in other examples the service may present the user with multiple options, including timeslots that do not have any events currently booked in them, but that fall outside of a desired meeting intent” [0028] – “As illustrated by calendar event confirmation 206 displayed on computing device 204 in new meeting subenvironment 202, a meeting with three attendees has been scheduled.” [0029] – “According to examples, the electronic calendar service may extract one or more features from calendar event confirmation 206 and/or one or more messages associated with calendar event confirmation 206 (e.g., messages from the organizer setting the meeting up, messages about the meeting amongst the attendees, etc.)” [FIG 2] showing a confirmation message of the matched second suggested time.)

Bhattacharya does not explicitly teach, however Meushar, in the same field of endeavor, teaches:

querying, in a time sequence of the plurality of second suggested conference times, the schedule of each of the participants for a matched second suggested conference time during which all the participants are available as the future period of time, and
(Meushar – [Col. 11, Ln. 16-22] – “Then at this secured "private room", running and searching all schedules simultaneously ( considering time zone differences, if relevant) to find the first or other options of available and common time cubes (or sequence or other combinations of common "free" time cubes) between all attendees and considering all terms given by attendees and the invitation/event data”

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Artificial Intelligence for Calendar Event Conflict Resolution of Bhattacharya with the meeting and event coordinating system and method of Meushar in order to provide dynamic scheduling services by synchronizing calendars in a confidential and anonymous manner without the need of sharing calendars content with other users” (Meushar – Col. 1, Ln. 17-20).

Claim 9:

Bhattacharya in combination with the references taught in Claim 7 teach those respective limitations. Bhattacharya does not explicitly teach, however Meushar, in the same field of endeavor, teaches:

collectively initiating the first dialog session with a group of participants of the participants in a shared online space in response to the conference reservation request being initiated by the conference organizer from the shared online space, wherein the conference organizer and the group of participants are all in the shared online space; and
(Meushar – [Col. 8, Ln. 63-Col. 9, Ln. 4] – “one exemplary system for implementing the invention includes a meeting coordinator server 1 and plurality of terminal units capable of communicating with meeting coordinator server 1. The terminal units can be any computer based device such as smartphones 2, a Personal Computer (PC) and the like. The communicating with server 1 can be done via a dedicated application or via a dedicated website ( or web interface) or through email,” [Col. 9, Ln. 52-57] “Once the event is scheduled, all the attendees will be defined as a meeting group of that specific event, which provides them with the ability to handle communication between all attendees with the reference of that specific event (e.g., massages, sharing file/image, voice massage, conference call, send tasks, etc.).” [Col. 9: 17-18] “The server 1 and the terminal units communicate via a communication network 3, such as the Internet.”

Examiner Note: Shared online space corresponds to the meeting group communication medium.

separately initiating a session with a first participant of the participants in response to the conference reservation request being initiated by the conference organizer from an online space that is not shared between the conference organizer and the first participant.
(Meushar – [Col. 8, Ln. 63- Col. 9, Ln. 6] “With reference to FIG. 1, one exemplary system for implementing the invention includes a meeting coordinator  server 1 and plurality of terminal units capable of communicating with meeting coordinator server 1. The terminal units can be any computer based device such as smart phones 2, a Personal Computer (PC) and the like. The communicating with server 1 can be done via a dedicated application or via a dedicated website ( or web interface) or through email, text message, instant text message, devices ' operational system's commend/request, third party request, API integration with third party service providers.” [Col. 9: 17-18] “The server 1 and the terminal units communicate via a communication network 3, such as the Internet.” [Col. 3, Ln. 24-26] – “allowing a user to send data representing an invitation to an event/request for a meeting to one or more contacts for approval,” [Col. 14, Ln. 64-66] – “FIG. 7A shows an example of the invitation creation screen where the user may select the preferred background, fonts , etc.” [Col. 14, Ln. 55-62] – “the invitation includes a textured/designed background ( e.g., an image file type such as JPG, GIF or any other suitable image/video file type), text, schedule and operation button(s) for the invited user such as "accept"/"deny" and the option to view the event's time sequence on the user's schedule before accepting or denying the invitation. Once the invited user accepts the invitation, the system will set the invitation
and the scheduling to the user's calendar” [Col. 14, Ln. 66-67] – “FIG. 7B shows the invitation as received by an invited contact of that user”)

Examiner Note: Online space that is not shared corresponds to the app communication shown in Fig. 7B.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Artificial Intelligence for Calendar Event Conflict Resolution of Bhattacharya with the meeting and event coordinating system and method of Meushar in order to provide dynamic scheduling services by synchronizing calendars in a confidential and anonymous manner without the need of sharing calendars content with other users” (Meushar – Col. 1, Ln. 17-20). 

Claim 10:
Bhattacharya teaches:

An electronic device, comprising: a processor; and
(Bhattacharya – [0045] – “FIG. 7 is a block diagram illustrating the architecture of one aspect of a mobile computing device. That is, the mobile computing device 700” [FIG. 7] displaying an electronic device (700) with a processor (760).)

a memory storing a program, the program comprising instructions that, when executed by the processor, cause the processor to perform the following operations:
(Bhattacharya – [Claim 11] – “a memory for storing executable program code; and one or more processors, functionally coupled to the memory, the one or more processors being responsive to computer-executable instructions contained in the program code”
	The remainder is rejected using the same rational as Claim 1.

Claim 12:
Rejected using the same rational as Claim 3.

Claim 13:
Rejected using the same rational as Claim 4.

Claim 14:
Rejected using the same rational as Claim 5.

Claim 15:
Rejected using the same rational as Claim 6.

Claim 16:
Rejected using the same rational as Claim 7.

Claim 17:
Rejected using the same rational as Claim 8.

Claim 18:
Rejected using the same rational as Claim 9.

Claim 19:
Bhattacharya teaches:

A non-transitory computer-readable storage medium storing a program, the program comprising instructions that, when executed by a processor of an electronic device, cause the electronic device to:
(Bhattacharya – [Claim 16] – “A computer-readable storage device comprising executable instructions that, when executed by one or more processors … the computer-readable storage device including instructions executable by the one or more processors for:
The remainder is rejected using the same rational as Claim 1.

Claim(s) 2 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya (US 20200293999) in view of Meushar (US 10510050), and further in view of Johnson (NPL – “Alexa can now schedule meetings with your contacts”).

Claim 2:
Bhattacharya in combination with the references taught in Claim 1 teach those respective limitations. Bhattacharya further teaches:

parsing the conference reservation request
(Bhattacharya – [0004] – “The users may provide the electronic calendar service with natural language booking requests that provide temporal windows of potential meeting slots … According to examples, a statistical machine learning model, such as a feature selection model, may be applied to a plurality of factors associated with each of the events. Those factors may include event parameters (e.g., duration of event, time and day of event, location of event, etc.). Those factors may also include one or more attributes of potential attendees of the events “ [0053] – “Event analysis engine 811 may also apply one or more language processing models to new event requests and determine one or more event/meeting intents associated with those requests. Feature extraction engine 813 may extract features associated with new events and/or potential attendees of those events.” [0031] – “Diagram 300 includes new calendar event sub-environment 302, new meeting element 308, and existing calendar event subenvironment 310. A meeting organizer has drafted and sent email 306 to [DIGITAL ASSISTANT]. The digital assistant is listed in the "To" field of email 306, the "Subject" field is "Re: [Project A]'' and the body states: " [Digital Assistant], please schedule a one-hour meeting at 11 am on Monday, Wednesday or Friday next week with [ attendee A], [ attendee B], and [ attendee C]." In this example, the meeting organizer may be one of attendees A, B, or C.”

Bhattacharya in view of Meushar does not explicitly teach, however, Johnson, in the same field of endeavor, teaches:

initiating, in response to failing to obtain the list of participants by [parsing the conference reservation request], a dialog session with the conference organizer to inquire the conference organizer for the list of participants.
(Johnson – [p. 2] – “However, if there’s more than one person in your contact list with the same name, Alexa will ask: “There are multiple people named John in your contacts, which would you like to invite?””)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Artificial Intelligence for Calendar Event Conflict Resolution of Bhattacharya in view of Meushar with the Alexa meeting scheduler of Johnson in order to request a participant list from a conference organizer when a failure to obtain a list occurs (Johnson – [p 2]). 

Claim 11:
Rejected using the same rational as Claim 2.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G GODBOLD whose telephone number is (571)272-5036. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID G. GODBOLD/Examiner, Art Unit 3628                                                                                                                                                                                                        

/RUPANGINI SINGH/Primary Examiner, Art Unit 3628